Exhibit 10.1
 
 
OCTUS, INC.
 
CONVERTIBLE SECURED NOTE AND
WARRANT PURCHASE AGREEMENT
 
THIS CONVERTIBLE SECURED NOTE AND WARRANT PURCHASE AGREEMENT (the “Agreement”)
is dated as of June 14, 2010 (the “Agreement Date”), and is entered into by and
among Octus, Inc., a Nevada corporation (the “Company”) and the investors listed
in Schedule 1 attached hereto (each, an “Investor” and collectively, the
“Investors”).
 
BACKGROUND
 
A.  The Company desires to obtain funding from the Investors through the
issuance of the Notes and Warrants described in this Agreement, and the
Investors desire to extend such a loan to the Company.
 
AGREEMENT
 
THE PARTIES AGREE AS FOLLOWS:
 
 
1.
THE LOANS AND THE WARRANT

 
1.1           The Loan.  Subject to the terms of this Agreement, in
consideration for the purchase price set forth on Schedule 1, the Company agrees
to sell to each Investor a convertible secured promissory note in substantially
the form separately delivered by the Company to the Investors (individually a
“Note” and collectively, the “Notes”) in the form attached hereto as Schedule A,
with an aggregate principal amount set forth opposite each Investor’s name on
Schedule 1 (the “Loan Amount”), and warrants to purchase the number of shares of
Common Stock (the “Warrant Shares”) set forth opposite the Investor’s name on
Schedule A, pursuant to the form of Warrant separately delivered by the Company
to the Investors and in the form attached hereto as Schedule B (the
“Warrant”).  The Notes shall be convertible into shares (the “Conversion
Shares”) of common stock of the Company (“Common Stock”), in the circumstances
and on the terms set forth in the Notes.  Each Note shall be secured by way of
security interest in all of the assets of the Company granted by the Company to
the Investors on a pari-passu basis in the form attached hereto as Schedule C
which security shall be subordinate to the Company’s senior lender on the basis
set out in Schedule C  (in each case, a Security Agreement). The registration of
the security interests granted pursuant to each Security Agreement shall be
completed by the Company at its cost. The Notes, the Conversion Shares, the
Warrant and the Warrant Shares will sometimes be referred to collectively as the
“Securities.”
 
 
1

--------------------------------------------------------------------------------

 
 
 
2.
THE CLOSING

 
2.1           Closing Date.


(a)  The closing of the issuance of the Securities and the delivery of each
Security Agreement (the “Initial Closing”) shall be held on the Agreement Date
or such other date as the Investors and the Company mutually agree.


(b)      The Company may sell additional Notes, in principal amounts so as not
to exceed an aggregate of $800,000 principal amount (including the Notes issued
at the Initial Closing), in a subsequent closing or closings (each, a
“Subsequent Closing”) on or before June 30, 2010.  Such new investors shall be
added to Schedule 1 without having to obtain the signature, consent or approval
of any of the previous Investors.  Each subsequent investor shall execute a
counterpart of this Agreement and shall be an Investor hereunder subject to all
the terms and conditions hereof.
 
(c)      Unless the context otherwise requires, the term “Closing” shall refer,
with respect to each Investor, to any specific closing at which such Investor
extended a loan and acquired the Note.  The date of any Closing is referred to
herein as a “Closing Date.”
 
2.1           Delivery.  At the Closing, (i) the Investors and the Company will
deliver to each other this executed Agreement; (ii) the Company shall deliver to
each Investor the Note, the Warrants and the Security Agreement; (iii) the
Investors shall deliver the Loan Amount either in cash or by wire transfer to an
account designated by the Company; and (iv) the Company and the Investors shall
deliver to each other the instruments set forth in Section 5 below.
 
 
3.
REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 
The Company represents and warrants to the Investors as follows:
 
3.1           Definitions.  As used herein, the following terms will have the
following meanings:
 
“Affiliate” means, with respect to any Person, any other Person which directly
or indirectly through one or more intermediaries Controls, is controlled by, or
is under common control with, such Person.


“Control” (including the terms “controlling”, “controlled by” or “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.


“Company’s Knowledge” means the actual knowledge of the executive officers (as
defined in Rule 405 under the 1933 Act) of the Company, after due inquiry.


“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein.
 
 
2

--------------------------------------------------------------------------------

 


The Company hereby represents and warrants to the Holder as follows:


3.2           Organization and Standing. The Company is a corporation duly
organized and existing under the laws of the State of Nevada.  The Company is in
good standing in the State of Nevada. The Company does not have any
subsidiaries.
 
3.3           Corporate Power. The Company has all requisite corporate power to
enter into this Agreement, to sell the Securities as provided herein and to
carry out and perform its obligations under the terms of this Agreement. The
execution and delivery of this Agreement by the Company has been authorized by
all necessary corporate action on the part of the Company. Upon their issuance
and delivery pursuant to this Agreement, the Notes and Warrants will be validly
issued, fully paid and nonassessable and will be free of any liens or
encumbrances other than those created hereunder or by the actions of the
Investor; provided, however, that the Notes and Warrants are subject to
restrictions on transfer under state and/or federal securities laws.
 
3.4           Capitalization.
 
(a)           As of April 15, 2010, the Company’s outstanding capital stock is
as follows (The following representation shall in no way limit the Company’s
ability to issue additional shares of common stock or other Company securities
in the future.):
 
 
-
Common stock, $0.001 par value, 100,000,000 shares authorized, approximately
44,867,072 shares issued and outstanding.

 
-
Series A preferred stock, $0.001 par value, 300,000 shares authorized, no shares
issued or outstanding.

 
-
Series B preferred stock, $0.001 par value, 910,000 shares authorized, no shares
issued or outstanding.

 
-
Series C 6% cumulative preferred stock, $0.001 par value, 250,000 shares
authorized, no shares issued and outstanding.

 
-
Undesignated preferred stock, $0.001 par value, 540,000 shares authorized, no
shares issued or outstanding.



(b)           No Person is entitled to pre-emptive or similar statutory or
contractual rights with respect to any securities of the Company.  Except as
described in the SEC Filings (as defined below) or as contemplated by this
Agreement, there are no outstanding warrants, options, convertible securities or
other rights, agreements or arrangements of any character under which the
Company is or may be obligated to issue any equity securities of any
kind.  Notwithstanding the foregoing, the Company may in the future make equity
awards to employees, consultants or other third parties. Except as described in
the SEC Filings, there are no voting agreements, buy-sell agreements, option or
right of first purchase agreements or other agreements of any kind among the
Company and any of the security holders of the Company relating to the
securities of the Company held by them.  No Person has the right to require the
Company to register any securities of the Company under the Securities Act of
1933 as amended (the “1933 Act”), whether on a demand basis or in connection
with the registration of securities of the Company for its own account or for
the account of any other Person.
 
 
3

--------------------------------------------------------------------------------

 
 
(c)           The issuance and sale of the Notes and Warrants hereunder will not
obligate the Company to issue shares of Common Stock or other securities to any
other Person (other than the Investors) and will not result in the adjustment of
the exercise, conversion, exchange or reset price of any outstanding security.
 


(d)           Except as described in the SEC Filings, the Company does not have
outstanding stockholder purchase rights or “poison pill” or any similar
arrangement in effect giving any Person the right to purchase any equity
interest in the Company upon the occurrence of certain events.
 
3.5           Delivery of SEC Filings; Business.  The Company has made available
to the Investors through the EDGAR system, true and complete copies of the
Company’s most recent Annual Report on Form 10-K for the fiscal year ended
December 31, 2008 (as amended as of the date hereof, the “10-K”), and all other
reports filed by the Company with the Securities and Exchange Commission (the
“SEC”) pursuant to the Securities Exchange Act of 1934, as amended (“1934 Act”)
since the filing of the 10-K and prior to the date hereof (collectively, the
“SEC Filings”).   The Company is engaged in all material respects only in the
business described in the SEC Filings and the SEC Filings contain a complete and
accurate description in all material respects of the business of the
Company.  As of the date of such SEC Filings, the Company was a “shell company”
as defined in the regulations promulgated under the 1934 Act.
 
3.6           Use of Proceeds.  The net proceeds of the sale of the Notes and
the Warrants hereunder shall be used by the Company for working capital and
general corporate purposes, and will not be used to pay arrear salaries.
 
3.7           No Material Adverse Change.  Since December 31, 2008, except as
identified and described in the SEC Filings, there has not been:
 
(i)           any change in the consolidated assets, liabilities, financial
condition or operating results of the Company from that reflected in the
financial statements included in the Company’s Quarterly Report on Form 10-Q for
the quarter ended March 31, 2009, except for changes in the ordinary course of
business which have not had and could not reasonably be expected to have a
material adverse effect, individually or in the aggregate;


(ii)           any declaration or payment of any dividend, or any authorization
or payment of any distribution, on any of the capital stock of the Company, or
any redemption or repurchase of any securities of the Company;


(iii)           any material damage, destruction or loss, whether or not covered
by insurance to any assets or properties of the Company;


(iv)           any waiver, not in the ordinary course of business, by the
Company of a material right or of a material debt owed to it;
 
 
4

--------------------------------------------------------------------------------

 


(v)           any satisfaction or discharge of any lien, claim or encumbrance or
payment of any obligation by the Company, except in the ordinary course of
business and which is not material to the assets, properties, financial
condition, operating results or business of the Company (as such business is
presently conducted and as it is proposed to be conducted);


(vi)           any change or amendment to the Company's articles of
incorporation or Bylaws, each as amended (true and complete copies of which have
been made available to the Investor), or material change to any material
contract or arrangement by which the Company is bound or to which any of their
respective assets or properties is subject;


(vii)           any material transaction entered into by the Company other than
in the ordinary course of business;


(viii)           the loss of the services of any key employee, or material
change in the composition or duties of the senior management of the Company;


(ix)           the loss or threatened loss of any customer which has had or
could reasonably be expected to have a material adverse effect; or


(x)           any other event or condition of any character that has had or
could reasonably be expected to have a material adverse effect.


3.8           Tax Matters.  The charges, accruals and reserves on the books of
the Company in respect of taxes for all fiscal periods are adequate in all
material respects, and there are no material unpaid assessments against the
Company nor, to the Company’s Knowledge, any basis for the assessment of any
additional taxes, penalties or interest for any fiscal period or audits by any
federal, state or local taxing authority except for any assessment, tax, penalty
or interest which would not have a material adverse effect on the Company.  All
taxes and other assessments and levies that the Company is required to withhold
or to collect for payment have been duly withheld and collected and paid to the
proper governmental entity or third party when due.  There are no tax liens or
claims pending or, to the Company’s Knowledge, threatened against the Company or
any of its respective assets or property.  There are no outstanding tax sharing
agreements or other such arrangements between the Company and any other
corporation or entity.
 
3.9           Title to Properties.  Except as disclosed in the SEC Filings, the
Company has good and marketable title to all real properties and all other
properties and assets owned by it, in each case free from liens, encumbrances
and defects that would materially affect the value thereof or materially
interfere with the use made or currently planned to be made thereof by them; and
except as disclosed in the SEC Filings, the Company holds any leased real or
personal property under valid and enforceable leases with no exceptions that
would materially interfere with the use made or currently planned to be made
thereof by them.
 
3.10           Intellectual Property.  As of April 15, 2010, there are no
patents, patent applications, trademarks, trademark applications, service marks,
trade names, copyrights, licenses and other similar rights that the Company owns
or has the rights to use (collectively, the “Intellectual Property Rights”).
 
 
5

--------------------------------------------------------------------------------

 
 
3.11           Litigation.  Except as disclosed in the SEC Filings, there are no
pending actions, suits or proceedings against or affecting the Company, or any
of its properties; and to the Company’s Knowledge, no such actions, suits or
proceedings are threatened or contemplated.  Except as may be disclosed in the
Company’s filings with the SEC, neither the Company, nor any director or officer
thereof, is or since January 1, 2003 has been the subject of any action
involving a claim of violation of or liability under federal or state securities
laws or a claim of breach of fiduciary duty.  There has not been, and to the
Company’s Knowledge, there is not pending or contemplated, any investigation by
the SEC involving the Company or any current or former director or officer of
the Company.  The SEC has not issued any stop order or other order suspending
the effectiveness of any registration statement filed by the Company under the
1933 Act or the 1934 Act.
 
3.12           Financial Statements.  To the Company’s Knowledge, the financial
statements included in each SEC Filing present fairly, in all material respects,
the consolidated financial position of the Company as of the dates shown and its
consolidated results of operations and cash flows for the periods shown, and
such financial statements have been prepared in conformity with United States
generally accepted accounting principles applied on a consistent basis (“GAAP”)
(except as may be disclosed therein or in the notes thereto, and, in the case of
quarterly financial statements, as permitted by Form 10-Q under the 1934
Act).  To the Company’s Knowledge, except as set forth in the financial
statements of the Company included in the SEC Filings filed prior to the date
hereof, the Company has not incurred any liabilities, contingent or otherwise,
that are required by GAAP to be included in the Company’s financial statements,
except those incurred in the ordinary course of business, consistent (as to
amount and nature) with past practices since the date of such financial
statements, none of which, individually or in the aggregate, have had or could
reasonably be expected to have a material adverse effect.
 
3.13           Brokers and Finders.  Brokerage or finder’s fees or commissions
may be payable by the Company to brokers, financial advisors or consultants,
finders, placement agents, investment bankers, banks or other Persons with
respect to the transactions contemplated by this Agreement.  The Investors shall
have no obligation with respect to any fees or with respect to any claims (other
than such fees or commissions owed by an Investor pursuant to written agreements
executed by such Investor which fees or commissions shall be the sole
responsibility of such Investor) made by or on behalf of other Persons for fees
of a type contemplated in this Section that may be due in connection with the
transactions contemplated by this Agreement.
 
3.14           No Directed Selling Efforts or General Solicitation.  Neither the
Company nor any Person acting on its behalf has conducted any general
solicitation or general advertising (as those terms are used in Regulation D) in
connection with the offer or sale of any of the Notes and Warrants.
 
3.15           No Integrated Offering.  Neither the Company nor any of its
Affiliates, nor any Person acting on its or their behalf has, directly or
indirectly, made any offers or sales of any Company security or solicited any
offers to buy any security, under circumstances that would adversely affect
reliance by the Company on Section 4(2) for the exemption from registration for
the transactions contemplated hereby or would require registration of the
Securities under the 1933 Act.
 
 
6

--------------------------------------------------------------------------------

 
 
3.16           Private Placement.  The offer and sale of the Notes and Warrants
to the Investors as contemplated hereby is exempt from the registration
requirements of the 1933 Act.
 
3.17           Transactions with Affiliates.  Except as disclosed in the SEC
Filings, none of the officers or directors of the Company and, to the Company’s
Knowledge, none of the employees of the Company is presently a party to any
transaction with the Company (other than as holders of stock options and/or
warrants, and for services as employees, officers and directors), including any
contract, agreement or other arrangement providing for the furnishing of
services to or by, providing for rental of real or personal property to or from,
or otherwise requiring payments to or from any officer, director or such
employee or, to the Company’s Knowledge, any entity in which any officer,
director, or any such employee has a substantial interest or is an officer,
director, trustee or partner.
 
 
4.
REPRESENTATIONS AND WARRANTIES OF THE INVESTORS

 
Each Investor represents to the Company individually as follows:
 
4.1           Purchase for Own Account.  Each Investor represents that it is
acquiring the Securities solely for its own account and beneficial interest for
investment and not for sale or with a view to distribution of the Securities or
any part thereof, has no present intention of selling (in connection with a
distribution or otherwise), granting any participation in, or otherwise
distributing the same, and does not presently have reason to anticipate a change
in such intention.
 
4.2           Information and Sophistication.  Each Investor acknowledges that
it has received all the information it has requested from the Company and that
it considers necessary or appropriate for deciding whether to acquire the
Securities.  Each Investor represents that it has had an opportunity to ask
questions and receive answers from the Company regarding the terms and
conditions of the offering of the Securities and to obtain any additional
information necessary to verify the accuracy of the information given the
Investor.  Such Investor further represents that it has such knowledge and
experience in financial and business matters that it is capable of evaluating
the merits and risk of such investment.
 
4.3           Ability to Bear Economic Risk.  Each Investor acknowledges that an
investment in the Securities involves a high degree of risk, and represents that
it is able, without materially impairing its financial condition, to hold the
Securities for an indefinite period of time and to suffer a complete loss of its
investment.
 
4.4           Further Limitations on Disposition.  Without in any way limiting
the representations set forth above, each Investor further agrees not to make
any disposition of all or any portion of the Securities unless and until:
 
(a)           There is then in effect a registration statement under the 1933
Act covering such proposed disposition and such disposition is made in
accordance with such registration statement; or
 
 
7

--------------------------------------------------------------------------------

 
 
(b)           The Investor shall have notified the Company of the proposed
disposition and shall have furnished the Company with a detailed statement of
the circumstances surrounding the proposed disposition, and if reasonably
requested by the Company, the Investor shall have furnished the Company with an
opinion of counsel, reasonably satisfactory to the Company, that such
disposition will not require registration under the 1933 Act or any applicable
state securities laws.
 
4.5           Experience.  Each Investor is an “accredited investor” as such
term is defined in Rule 501 of Regulation D under the 1933 Act, and each
Investor agrees to provide such additional customary investor questionnaires or
other information as the Company may reasonably request in order to establish
applicable exemptions for the issuance of the Notes and Warrants under
applicable federal and state securities laws.  If Investor is a limited
partnership, limited liability corporation or similar entity, then Investor
represents and warrants that all equity owners of the Investor are accredited
investors. “Accredited investor” means any person who comes within any of the
following categories, or who the issuer reasonably believes comes within any of
the following categories, at the time of the sale of the securities to that
person.
 
4.6           No Broker Liabilities.  No person has or will have, as a result of
the transactions contemplated by this Agreement, any right, interest or valid
claim against the Investor or the Company for any commission fee or other
compensation as a finder or broker because of any act or omission of such
Investor or any agent for the Investor.
 
4.7           Power and Authority.  Each Investor has the full power and
authority to enter into this Agreement and perform the transactions contemplated
by this Agreement.  This Agreement, when executed and delivered by the Investor,
shall constitute valid and binding obligations of the Investor enforceable in
accordance with its terms, subject to the laws of general application relating
to bankruptcy, insolvency, the relief of debtors and to rights to indemnity.
 
4.8           No Conflicts.  The execution and delivery of and performance of
the transactions contemplated by this Agreement is not in conflict with or will
not result in any material breach of any terms, conditions or provisions of, or
constitute a material default under its corporate charter or other
organizational document, as applicable, or any indenture, lease, agreement,
order, judgment or other instrument to which such Investor is a party.
 
 
5.
CONDITIONS TO CLOSING

 
5.1           Conditions to the Investors’ Obligations at the Closing.  The
Investors’ obligations to purchase the Notes and Warrants at the Closing are
subject to the satisfaction, at or prior to the Closing Date, of the following
conditions:
 
(a)           Representations and Warranties True; Performance of
Obligations.  The representations and warranties made by the Company in
Section 3 hereof shall be true and correct in all material respects as of the
Closing Date with the same force and effect as if they had been made as of the
Closing Date, and the Company shall have performed all obligations and
conditions herein required to be performed or observed by it on or prior to the
Closing.
 
 
8

--------------------------------------------------------------------------------

 
 
(b)           Corporate Documents.  The Company shall have delivered to the
Investors or their counsel copies of all corporate documents of the Company as
the Investors shall reasonably request together with the Notes, the Warrants and
the Security Agreement with evidence of registration thereof..
 
5.2           Conditions to Obligations of the Company.  The Company’s
obligation to issue and sell the Notes and Warrants at the Closing is subject to
the satisfaction, on or prior to such Closing, of the following conditions:
 
(a)           Representations and Warranties True.  The representations and
warranties in Section 4 made by the Investors acquiring Notes and Warrants shall
be true and correct in all material respects at the date of the Closing, with
the same force and effect as if they had been made on and as of said date.
 
(b)           Performance of Obligations.  The Investors shall have performed
and complied with all agreements and conditions herein required to be performed
or complied with by such Investors on or before the Closing.
 
(c)           Documents The Investors shall have delivered to the Company or its
counsel copies of such instruments relating to the transactions contemplated by
this Agreement as the Company shall reasonably request.
 
 
6.
REGISTRATION RIGHTS.

 
6.1           Piggyback Registration Rights.  So long as shares of the Company’s
Common Stock received by an Investor hereunder upon conversion of the Note or
upon the exercise of the Warrant are “restricted securities” under the 1933 Act
and cannot be sold without volume restrictions pursuant to SEC Rule 144 (with
respect to the Warrant, assuming net exercise of the Warrant), and during such
period, if the Company files a registration statement pursuant to the 1933 Act
relating to an offering for its own account or for the account of others under
the 1933 Act of any of its equity securities (other than on Form S-4 or Form S-8
(each as promulgated under the Act) or their then-equivalents), then the Company
will promptly give to the Investor written notice thereof (which will include a
list of the jurisdictions in which the Company intends to attempt to qualify
such securities under the applicable blue sky or other state securities laws);
and will, subject to the provisions below, include in such registration and any
related qualification under blue sky laws or other compliance), and in any
underwriting involved therein, all of the Warrant Shares and any Conversion
Shares specified by the Investor in a written request delivered to the Company
within 15 days after such written notice from the Company.
 
 
9

--------------------------------------------------------------------------------

 
 
6.2           Procedures.  If the Company requests, the Investor shall execute
such customary agreements and instruments as other security holders whose
securities are included in such registration execute in connection with the
inclusion of securities in such registration.  The Investor agrees to provide
such information and execute such instruments as the Company reasonably requests
relating to the preparation of any such registration statement and the inclusion
of information concerning Investor in the registration statement.  All fees and
expenses incident to the performance of or compliance with the filing of the
registration statement shall be borne by the Company whether or not any
registrable securities are sold pursuant to the registration statement. The fees
and expenses referred to in the foregoing sentence shall include, without
limitation, (i) all registration and filing fees (including, without limitation,
fees and expenses (A) with respect to filings required to be made with the OTC
Bulletin Board or other exchange or quotation service on which the Common Stock
of the Company is then listed for trading, and (B) in compliance with applicable
state securities or Blue Sky laws), (ii) printing expenses (including, without
limitation, expenses of printing certificates for registrable securities and of
printing prospectuses if the printing of prospectuses is reasonably requested by
the holders of a majority of the registrable securities included in the
registration statement), (iii) messenger, telephone and delivery expenses, (iv)
fees and disbursements of counsel for the Company, (v) 1933 Act liability
insurance, if the Company so desires such insurance, and (vi) fees and expenses
of all other persons retained by the Company in connection with the filing of
the registration statement. In addition, the Company shall be responsible for
all of its internal expenses incurred in connection with the filing of the
registration statement (including, without limitation, all salaries and expenses
of its officers and employees performing legal or accounting duties), the
expense of any annual audit and the fees and expenses incurred in connection
with the listing of the registrable securities on any securities exchange, if
applicable. In no event shall the Company be responsible for any broker or
similar commissions or, except to the extent provided for hereunder, any legal
fees or other costs of the Investor.
 
 
7.
INDEMNIFICATION.

 
7.1           Survival. The representations and warranties contained in Sections
3 and 4 hereof shall survive until the second anniversary of the date hereof.
 
7.2           Company’s Indemnification of Investor.  To the extent permitted by
law, the Company shall defend, indemnify and hold harmless the Investor from and
against any and all losses, claims, judgments, liabilities, demands, charges,
suits, penalties, costs or expenses, including court costs and attorneys’ fees
resulting from any claim, demand, suit, action or proceeding brought by any
third party (“Claims and Liabilities”) with respect to or arising from (i) the
material breach of any warranty or any inaccuracy of any representation made by
the Company in this Agreement, or (ii) the material breach of any covenant or
agreement made by the Company in this Agreement.
 
7.3           Purchaser’s Indemnification of Company.  To the extent permitted
by law, each Investor, severally and not jointly, shall defend, indemnify and
hold harmless the Company and its directors, officers, employees and agents from
and against any and all Claims and Liabilities with respect to or arising from
such Investor’s (i) the material breach of any warranty or any inaccuracy of any
representation made by the Investor in this Agreement, or (ii) the material
breach of any covenant or agreement made by the Investor in this Agreement.
 
 
10

--------------------------------------------------------------------------------

 
 
7.4           Claims Procedure.  Promptly after the receipt by any indemnified
party (the “Indemnitee”) of notice of the commencement of any action or
proceeding against such Indemnitee, such Indemnitee shall, if a claim with
respect thereto is or may be made against any indemnifying party (the
“Indemnifying Party”) pursuant to this Section, give such Indemnifying Party
written notice of the commencement of such action or proceeding and give such
Indemnifying Party a copy of such claim and/or process and all legal pleadings
in connection therewith.  The failure to give such notice shall not relieve any
Indemnifying Party of any of its indemnification obligations contained in this
Section, except where, and solely to the extent that, such failure actually and
materially prejudices the rights of such Indemnifying Party.  Such Indemnifying
Party shall have, upon request within thirty (30) days after receipt of such
notice, the right to defend, at its own expense and by its own counsel
reasonably acceptable to the Indemnitee, any such matter involving the asserted
liability of the Indemnitee; provided, however, that if the Indemnitee
determines that there is a reasonable probability that a claim may materially
and adversely affect it, other than solely as a result of money payments
required to be reimbursed in full by such Indemnifying Party under this Section
or if a conflict of interest exists between Indemnitee and the Indemnifying
Party, the Indemnitee shall have the right to defend, compromise or settle such
claim or suit; and, provided, further, that such settlement or compromise shall
not, unless consented to in writing by such Indemnifying Party, which shall not
be unreasonably withheld, be conclusive as to the liability of such Indemnifying
Party to the Indemnitee.  In any event, the Indemnitee, such Indemnifying Party
and its counsel shall cooperate in the defense against, or compromise of, any
such asserted liability, and in cases where the Indemnifying Party shall have
assumed the defense, the Indemnitee shall have the right to participate in the
defense of such asserted liability at the Indemnitee’s own expense.  In the
event that such Indemnifying Party shall decline to participate in or assume the
defense of such action, prior to paying or settling any claim against which such
Indemnifying Party is, or may be, obligated under this Section  to indemnify an
Indemnitee, the Indemnitee shall first supply such Indemnifying Party with a
copy of a final court judgment or decree holding the Indemnitee liable on such
claim or, failing such judgment or decree, the terms and conditions of the
settlement or compromise of such claim.  An Indemnitee’s failure to supply such
final court judgment or decree or the terms and conditions of a settlement or
compromise to such Indemnifying Party shall not relieve such Indemnifying Party
of any of its indemnification obligations contained in this Section, except
where, and solely to the extent that, such failure actually and materially
prejudices the rights of such Indemnifying Party.  If the Indemnifying Party is
defending the claim as set forth above, the Indemnifying Party shall have the
right to settle the claim only with the consent of the Indemnitee.
 
 
11

--------------------------------------------------------------------------------

 
 
8.              MARKET STAND-OFF.  EACH INVESTOR AGREES that as long as the
directors and executive officers of the Company have entered into similar
arrangements, the Investor shall not sell, dispose of, transfer, make any short
sale of, grant any option for the purchase of, or enter into any hedging or
similar transaction with the same economic effect as a sale with respect to, any
Common Stock or other securities of the Company held by the Investor (the
"Restricted Securities"), during the 180-day period following the effective date
of a registration statement of the Company filed under the 1933 Act (or such
other period as the Company and the managing underwriter may request in order to
accommodate regulatory restrictions on (i) the publication or other distribution
of research reports and (ii) analyst recommendations and opinions, including,
but not limited to, the restrictions contained in NASD Rule 2711 or any
successor provisions).  The Investor agrees to execute and deliver such other
agreements as may be reasonably requested by the Company or the managing
underwriter which are consistent with the foregoing or which are necessary to
give further effect thereto.  In order to enforce the foregoing covenant, the
Company may impose stop-transfer instructions with respect to the Investor's
Restricted Securities until the end of such period.  The underwriters of the
Company's stock are intended third party beneficiaries of this Section and shall
have the right, power and authority to enforce the provisions hereof as though
they were a party hereto.
 
9.  MISCELLANEOUS
 
9.1           Reservation of Shares.  The Company shall at all times reserve and
keep available out of its authorized but unissued shares sufficient shares to
effect the conversion of the Notes and exercise of the Warrants.
 
9.2           Successors and Assigns.  Subject to the restrictions on transfer
set forth above, the rights and obligations of Company and the Investors under
this Agreement shall be binding upon and benefit the successors, assigns, heirs,
administrators and transferees of the parties.
 
9.3           Assignment.  The Investors may assign their rights and obligations
hereunder without the prior written consent of the Company, provided that the
Investor provides prior notice to the Company of any such assignment.  The
Company may assign this Agreement and its rights hereunder without the prior
consent of the Investors in connection with a merger, consolidation, sale of all
or substantially all of the Company’s assets or similar transaction.
 
9.4           Waivers.  The terms of this Agreement shall be construed in
accordance with the laws of the State of California applicable to contracts
entered into in California by California residents and wholly to be performed
within California.
 
9.5           Amendment or Waiver.  Any term of this Agreement may be amended or
waived with the written consent of Company and the Investors.  Any amendment or
waiver effected in accordance with this Section shall be binding upon the
Investors and the Company.
 
9.6           Notices. Any notice required or permitted under this Agreement
shall be given in writing and shall be deemed effectively given (i) at the time
of personal delivery, if delivery is in person; (ii) one (1) business day after
deposit with an express overnight courier for United States deliveries, or two
(2) business days after such deposit for deliveries outside of the United
States, with proof of delivery from the courier requested; (iii) three (3)
business days after deposit in the United States mail by certified mail (return
receipt requested) for United States deliveries when addressed to the party to
be notified; or (iv) one (1) business day after transmission by telecopier with
confirmation of successful transmission.  Notices shall be delivered (i) if to
the Investor, to the address and contact information for Investor set forth in
the Company’s books and records, and (ii) if to the Company, to 803 Second
Street, Suite 303, Davis, CA 95616, attention: Chief Executive Officer, or at
such other address as any party may designate by giving written notice to the
other party.
 
 
12

--------------------------------------------------------------------------------

 
 
9.7           Severability.  In the event any one or more of the provisions
contained in this Agreement shall, for any reason, be held to be invalid,
illegal, or unenforceable in whole or in part or in any respect, or in the event
any one or more of the provisions of this Agreement operate or would
prospectively operate to invalidate this Agreement, such invalidity, illegality,
or unenforceability shall not affect any other provision of this Agreement.  In
such instance, this Agreement shall be construed as if such invalid, illegal, or
unenforceable provision had never been contained herein and the remaining
provisions of this Agreement shall remain operative and in full force and effect
and in no way shall be affected, prejudiced or disturbed thereby.
 
9.8           Delays or Omissions.  No delay or omission on the part of the
Investor in exercising any right under this Agreement shall operate as a waiver
of such right or of any other right of the Investor, nor shall any delay,
omission or waiver on any one occasion be deemed a bar to or waiver of the same
or any other right on any future occasion.
 
9.9           Headings.  The headings in this Agreement are for convenience of
reference only and shall not define or limit any terms or provisions hereof.
 
9.10         Entire Agreement. This Agreement constitutes the entire agreement
between the parties, and no party shall be liable or bound to any other party in
any manner by any warranties, representations, or covenants except as
specifically set forth herein or therein.
 
9.11         Risk Factors.  Each Investor acknowledges having received and
reviewed a copy of the SEC Filings, including without limitation the “Risk
Factors” section of the 10-K.  The Investor acknowledges that the investment in
the Company represented by the Securities is highly risky.  Due to these
factors, and others described in such documents, the purchase of the Securities
offered hereby involves an extreme degree of risk. The Securities should only be
purchased by Investors who can afford to sustain a total loss of their
investment and who have no need for liquidity with respect to this investment.
 
9.12         No Tax Representations. Each Investor represents, warrants and
acknowledges that the Holder is not relying on the Company for any tax advice
concerning the federal or state income or other tax consequences of the
Investor’s acquisition, holding or disposition of the Note, Warrant or other
Securities, and that the Investor has consulted such advisors as Investor deems
necessary or appropriate to understand the tax consequences of the investment
represented by the Securities.
 
 
13

--------------------------------------------------------------------------------

 
 
9.13         Expenses.  Except as provided for above, each party hereto shall be
responsible for its own fees and expenses incurred in connection with the
negotiation, execution and consummation of the transactions contemplated by this
Agreement.
 
9.14         Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 
IN WITNESS WHEREOF, the parties have executed this Convertible Note and Warrant
Purchase Agreement as of the date first written above.
 
COMPANY: OCTUS, INC.
 
 
 
 
 
By: Christian Soderquist
Its: Chief Executive Officer
 
 
INVESTOR: EAM INC.
 
 
 
By: Gregory Galanis
Its: Chief Executive Officer and Secretary
 
 
14

--------------------------------------------------------------------------------

 
 
SCHEDULE 1
LIST OF INVESTORS
 
Investors
 
Name
 
Principal Loan Amount
Warrant Shares
EAM INC.
 
$500,000
2,500,000



 
15

 















